DICE, Commissioner.
The prior opinion delivered in this cause is withdrawn.
The offense is theft of property of the value of over $5 and not more than $50; the punishment, 15 days in jail and a fine of $50.
In the complaint upon which the information is predicated, the affiant states “that I have good reason to believe that '* * but nowhere in the complaint does the affi-ant state that he does believe that the offense was committed.
It has been repeatedly held that, in obedience to the provisions of Sec. 2 of Art. 222, Vernon’s Ann.C.C.P., the affiant to a complaint must state, in addition to his having good reason to believe, that he does believe that the alleged offense has been committed. Cook v. State, 137 Tex.Cr.R. 492, 132 S.W.2d 404; Bell v. State, Tex.Cr.App., 240 S.W.2d 302; and Fowler v. State, 156 Tex.Cr.R. 267, 240 S.W.2d 780.
The complaint being fatally defective, the judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court